Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 09, 2015

The Court of Appeals hereby passes the following order:

A15A1444. CHRISTOPHER B. THOMAS v. THE STATE.

      In 1996, a jury found Christopher B. Thomas guilty of kidnapping and armed
robbery. The trial court sentenced him to twenty years to serve on the kidnapping
count and ten years to serve on the armed robbery count, to run consecutively. We
affirmed Thomas’s convictions on appeal. Thomas v. State, 238 Ga. App. 42 (517
SE2d 585) (1999). In 2015, Thomas filed a motion to correct a void sentence,
arguing that, in the absence of aggravating factors, the law required his sentences to
run concurrently, rather than consecutively. The trial court denied the motion, and
Thomas appeals. We, however, lack jurisdiction.
      Although a direct appeal may lie from an order denying a motion to correct a
void sentence, a defendant must raise a colorable claim that the sentence is, in fact,
void or illegal. See Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
if it imposes punishment that the law does not allow. Crumbley v. State, 261 Ga. 610,
611 (a) (409 SE2d 517) (1991). “Motions to vacate a void sentence generally are
limited to claims that – even assuming the existence and validity of the conviction for
which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” Von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013).
      Because it is well-established that “whether to impose consecutive or
concurrent sentences for multiple offenses is within the trial court’s discretion,”
Simpson v. State, 310 Ga. App. 63, 64 n. 4 (715 SE2d 675) (2011), Thomas has not
raised a colorable void sentence claim. Accordingly, this appeal is hereby
DISMISSED for lack of jurisdiction.


                                      Court of Appeals of the State of Georgia
                                                                           04/09/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




                                         2